Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following is a transcript of Maggie Wilderotter’s appearance on the television show Taking Stock, first aired on November 3, 2009. Pimm Fox:Whether it's telephone, Internet or television customers in small and rural locations across 24 states, they rely on Frontier Communications in order to provide for their needs. Now, Frontier struck an $8.5 billion deal in May to triple its access lines.That was a purchase deal from Verizon and it hopes for an even bigger role in broadband thanks to federal stimulus programs, perhaps.Maggie Wilderotter is the CEO at Frontier and just as a note exceeded Wall Street’s estimates for third quarter earnings that came out today.Maggie, congratulations, that is very good news. Maggie Wilderotter: Thank you so much. Pimm Fox: So what is this whole idea of access lines, explain to people sort of the notion of access lines and they are declining in popularity so you've got to work hard to kind of replace those access lines. Maggie Wilderotter:Well we look at the business as a communication services business of which phone lines into the home for local service is just one of the services that we provide.And what we really want to focus on though is the wallet share, or the revenue per household.That's the most important thing.Access lines is one component of that, but in addition to local service there is long distance services that we offer, there’s broadband services, so high-speed Internet access and we have a partnership with the Dish Network for video as well.So we'll sell bundles of products and services to our customers, both residential customers and business customers.Some of the access line declines that have taken place over the last several years are by design. For example, we have upgraded many customers that were on dial-up broadband to high speed Internet broadband.And when you do that you remove the phone line from the equation because they have direct access to the broadband line.In addition to that, as businesses look to upgrade their capabilities for both voice and data, we'll put larger pipes into businesses and we'll remove access lines out of the equation.So some of the changeover of access lines we do ourselves. We also know there is a phenomenon for people that want to just use cell phones in certain situations and we also have competitive services in our markets as well. But we fight every single day to keep every customer on service, to deliver a great customer experience and over the last five years we've continued to grow revenue per household and revenue per business. Pimm Fox: Now one of the ways you’re growing revenue is you made that acquisition, you bought a whole bunch of access lines. It sounds small, I know, but $8.5 billion is not a small deal, from Verizon, can you give us an update on that deal? Maggie Wilderotter: Yes, we're in the process of going through regulatory approval to get the deal closed.
